DETAILED ACTION
1.	Claims 1-12 of U.S. Application 17/199384 filed on March 11, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuji et al (Otsuji) (U.S. PGPub No. 20080242124).
	Regarding claim 1, Otsuji teaches (see figs. 2 and 7 below) a busbar assembly (30), comprising a busbar (41-43) for conducting electricity and a busbar holder (31) for supporting the busbar (41-43) (¶ 27; ¶ 35), 
wherein the busbar (41-43) extends in a circumferential direction, a height of the busbar in an 5axial direction (see annotated fig. 7 below) is greater than a thickness in a radial direction (see annotated fig. 7 below) (fig. 7; ¶ 27; ¶ 35; ¶ 46), and 
the busbar holder (31) is integrally molded with the busbar (41-43) (¶ 57); and 
the busbar (41-43) comprises a plurality of convex portions (see annotated fig. 7 below) extending in the axial direction, and the convex portions (see annotated fig. 7 below) are exposed from the busbar holder (31) (¶ 38; ¶ 39).

    PNG
    media_image1.png
    708
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    561
    media_image2.png
    Greyscale

Regarding claim 2/1, Otsuji teaches (see figs. 2 and 7 above) the busbar assembly (30) comprises a plurality of busbars (41-43), the plurality of busbars (41-43) is arranged in the radial direction, and the convex portions (see annotated fig. 7 above) of two adjacent busbars in the radial direction are staggered in the circumferential direction (fig. 7; ¶ 27; ¶ 35; ¶ 46).
Regarding claim 9/1, Otsuji teaches (see figs. 2 and 7 above) wherein planar portions (see annotated fig. 7 above) are provided on two sides opposite in the circumferential direction of the convex portion (see annotated fig. 7 above) (fig. 7; ¶ 27; ¶ 35; ¶ 46).
Regarding claim 10/1, Otsuji teaches (see figs. 2 and 7 above) a motor, comprising the busbar assembly according to claim 1 (Abstract; ¶ 2).
Regarding claim 11/10/1, Otsuji teaches (see figs. 2 and 7 above) an electrical product, comprising the motor according to claim 10 (Abstract; ¶ 2; ¶ 28).
Allowable Subject Matter
6.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claim 12 is allowed.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Alsman (U.S. PGPub No. 20210143698) teaches an electric machine including a stator assembly and a bus bar assembly. The stator assembly includes a core with windings positioned on the core. The windings include in-slot portions, end turns, and leads. The leads extend from the in-slot portions at one of the ends of the core with ends of the leads extending axially past the end turns. The leads include a first plurality of leads positioned on a first side of the stator opposite a second plurality of leads positioned on a second side of the stator. The bus bar is substantially circular in shape and positioned radially inward from the end turns. The bus bar assembly includes three bus bars, each bus bar connecting at least one of the first plurality of leads to at least one of the second plurality of leads.
Shim (U.S. PGPub No. 9735639) teaches a bus bar including an insulator and a plurality of terminals inserted into the insulator and connected to the coil of a stator. The central axes of virtual circles extended from the inner circumferential surfaces of the plurality of terminals are differently disposed. The insulator may have a simple structure because the terminals having the same shape are assembled. The productivity of an assembly process can be improved.
Bessho (U.S. PGPub No. 20150357877) teaches a fixing member formed of an annular metal material is molded integrally with a connecting plate to constitute a connecting plate structure, said connecting plate consisting of a plurality of bus bars and a holder for fixing and holding the bus bars. The fixing member has an annular portion  touching a frame for holding a stator, and the connecting plate structure is fixed to the frame by the whole or a part of the surface of the annular portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834